Exhibit 10.1

 

EXECUTION VERSION

 

SECOND SUPPLEMENTAL TRUST DEED

 

22 July 2019

 

BETWEEN


AMCOR LIMITED


and


AMCOR FINANCE (USA), INC.


and


AMCOR UK FINANCE PLC


and


AMCOR PLC


and


BEMIS COMPANY, INC.


and


DB TRUSTEES (HONG KONG) LIMITED

 

Relating to the Series 3 €300,000,000 in aggregate principal amount of 2.750 per
cent.
Notes due 2023 (ISIN: XS0907606379) issued under the €2,000,000,000 Euro Medium
Term Note Programme

 

[g132851ksi001.gif]

 

REF: DEH/60049-30030

 

--------------------------------------------------------------------------------



 

THIS SECOND SUPPLEMENTAL TRUST DEED is made on 22 July 2019

 

BETWEEN:

 

(1)                                 AMCOR LIMITED, a company incorporated with
limited liability under the laws of the state of New South Wales, Australia with
registered number ABN 62 000 017 372, whose registered office is at Level 11, 60
City Road, Southbank, VIC 3006, Australia (“Amcor Limited”);

 

(2)                                 AMCOR FINANCE (USA), INC, a company
incorporated with limited liability under the laws of the state of Delaware,
United States of America, whose registered office is at 2801 SW 149th Avenue,
Suite 350, Miramar, FL 33027, United States of America (“Amcor USA” and,
together with Amcor Limited, the “Issuers” and each an “Issuer”);

 

(3)                                 AMCOR UK FINANCE PLC, a public limited
company incorporated with limited liability under the laws of England and Wales
with registered number 4160806, whose registered office is at Amcor Central
Services Bristol, 83 Tower Road North, Warmley, Bristol BS30 8XP, United Kingdom
(“Amcor UK” (in its capacity as guarantor of the Notes issued by Amcor USA and
Amcor Limited) and, together with Amcor Limited (in its capacity as guarantor of
Notes issued by Amcor USA) and Amcor USA (in its capacity as guarantor of Notes
issued by Amcor Limited), the “Existing Guarantors” and each an “Existing
Guarantor”);

 

(4)                                 AMCOR PLC, a company incorporated with
limited liability under the laws of Jersey with registered number 126984, whose
registered office is at 3rd Floor, 44 Esplanade, St Helier, Jersey JE4 9WG
(“Amcor plc”);

 

(5)                                 BEMIS COMPANY, INC., a corporation organised
under the laws of Missouri, whose registered office is at 2301 Industrial Drive,
Neenah, Wisconsin 54956 (“Bemis”); and

 

(6)                                 DB TRUSTEES (HONG KONG) LIMITED, a company
incorporated under the laws of Hong Kong, whose principal office is at Level
52, International Commerce Centre, 1 Austin Road West, Kowloon, Hong Kong (the
“Trustee”, which expression shall, wherever the context so admits, include such
company and all other persons or companies for the time being the trustee or
trustees of these presents) as trustee for the Noteholders, the Receiptholders
and the Couponholders (each as defined below).

 

WHEREAS:

 

(A)                               This Second Supplemental Trust Deed is
supplemental to the Trust Deed dated 28 February 2011, as amended and restated
by a first supplemental trust deed dated 26 October 2012 (hereinafter called the
“Principal Trust Deed”) made between the Issuers, the Existing Guarantors and
the Trustee and relating to the €2,000,000,000 Euro Medium Term Note Programme
established by the Issuers (the “Programme”).

 

(B)                               Amcor Limited has issued €300,000,000 in
aggregate principal amount of 2.75 per cent. Notes due 2023 (ISIN: XS0907606379)
under the Programme (the “2023 Notes”) pursuant to and having the benefit of the
Principal Trust Deed.

 

1

--------------------------------------------------------------------------------



 

(C)                               Each of Amcor plc and Bemis (the “Acceding
Guarantors” and each an “Acceding Guarantor”) has agreed to accede as a
guarantor of the 2023 Notes pursuant to this Second Supplemental Trust Deed.

 

NOW THIS SECOND SUPPLEMENTAL TRUST DEED WITNESSES AND IT IS HEREBY AGREED AND
DECLARED as follows:

 

1.                                      Subject as hereinafter provided and
unless there is something in the subject matter or context inconsistent
therewith, all words and expressions defined in the Principal Trust Deed shall
have the same meanings in this Second Supplemental Trust Deed.

 

2.                                      Each of the Acceding Guarantors hereby
irrevocably and unconditionally agrees to accede to the Principal Trust Deed as
a Guarantor thereunder and as if originally named as a Guarantor therein in
respect of Notes issued by Amcor Limited and, accordingly, irrevocably and
unconditionally agrees on a joint and several basis to guarantee the due and
punctual payment of all sums expressed to be payable by the Issuers under the
Principal Trust Deed and the 2023 Notes when as the same shall become due and
payable on the terms and subject to the conditions set out in Clause 7 of the
Principal Trust Deed.

 

3.                                      The Second Supplemental Trust Deed shall
henceforth be read and construed as one document with the Principal Trust Deed.

 

4.                                      No person other than a party to this
Second Supplemental Trust Deed shall have any right by virtue of the Contracts
(Rights of Third Parties) Act 1999 to enforce any term (express or implied) of
this Second Supplemental Trust Deed, but this is without prejudice to any right
or remedy of any third party which may exist or be available apart from that
Act.

 

5.                                      This Second Supplemental Trust Deed and
any non-contractual obligations arising out of or in connection with it, shall
be governed by, and construed in accordance with, English law.

 

6.                                      A Memorandum of the Second Supplemental
Trust Deed shall be endorsed by the Trustee on the Principal Trust Deed and by
the Issuers on their duplicate thereof.

 

7.                                      This Second Supplemental Trust Deed may
be executed in any number of counterparts, each of which, taken together, shall
constitute one and the same Second Supplemental Trust Deed and any party may
enter into this Second Supplemental Trust Deed by executing a counterpart.

 

IN WITNESS whereof this Second Supplemental Trust Deed has been executed by
Amcor Limited, Amcor USA, Amcor UK, Amcor plc, Bemis and the Trustee as a deed
and delivered on the day and year first above written.

 

--------------------------------------------------------------------------------



 

SIGNATORIES

 

EXECUTED as a DEED by

)

/s/ Signatory

AMCOR LIMITED

)

acting by

)

 

)

acting under the authority of that company, in

)

the presence of:

)

 

)

Witness’s Signature

/s/ Graeme Vavasseur

 

)

 

 

 

 

Name

Graeme Vavasseur

 

 

 

 

 

 

Address

Seestrasse 69B, Thalwil

 

 

 

Switzerland 8800

 

 

 

 

 

 

Occupation

Vice President & Group Treasurer

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

/s/ Signatory

AMCOR FINANCE (USA), INC. acting by

)

 

)

acting under the authority of that company, in

)

the presence of:

)

 

)

Witness’s Signature

/s/ Sean A. Scott

 

)

 

)

Name

Sean A. Scott

 

 

 

 

 

 

Address

561 Bayshore Dr

 

 

 

Fort Lauderdale FL 33304

 

 

 

 

 

 

Occupation

Tax Analyst

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

/s/ Signatory

AMCOR UK FINANCE PLC acting by

)

 

)

acting under the authority of that company, in

)

the presence of:

)

 

)

Witness’s Signature

/s/ Ralf Hoensch

 

)

 

)

Name

Ralf Hoensch

 

 

 

 

 

 

Address

Thurgauerstr. 34

 

 

 

8050 Zurich

 

 

 

 

 

 

Occupation

Director Risk Europe

 

 

 

--------------------------------------------------------------------------------



 

EXECUTED as a DEED by

)

/s/ Signatory

AMCOR PLC acting by

)

 

)

acting under the authority of that company, in

)

the presence of:

)

 

)

Witness’s Signature

/s/ Graeme Vavasseur

 

)

 

)

Name

Graeme Vavasseur

 

 

 

 

 

 

Address

Seestrasse 69B, Thalwil

 

 

 

Switzerland, 8800

 

 

 

 

 

 

Occupation

Vice President & Group Treasurer

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

/s/ Signatory

Andrew Cowper

BEMIS COMPANY, INC. acting by

)

 

)

acting under the authority of that company, in

)

the presence of:

)

 

)

Witness’s Signature

/s/ Elizabeth A. Dalisay

 

)

 

)

Name

Elizabeth A. Dalisay

 

 

 

 

 

 

Address

44 Streatley Road Kilburn NW6 7LS

 

 

 

 

 

 

Occupation

Home Maintainance

 

 

 

--------------------------------------------------------------------------------



 

THE COMMON SEAL of)

)

 

[g132851ksi002.gif]

 

DB TRUSTEES (HONG KONG) LIMITED)

)

 

was affixed to this deed in)

)

 

the presence of:

)

 

 

)

 

 

 

 

 

WANG Yaohui

/s/ Signatory

Authorised Signatory

Authorised Signatory

Authorised Signatory

 

 

 

 

 

 

 

Christina Nip

/s/ Signatory

Authorised Signatory

Authorised Signatory

Authorised Signatory

 

 

 

--------------------------------------------------------------------------------